53 F.3d 328NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jesse R. LANCE, Plaintiff-Appellant,v.UNIVERSITY OF SOUTH CAROLINA, Defendant-Appellee.
No. 94-2397.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 10, 1995.

Jesse R. Lance, Appellant Pro Se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing Appellant's attempt to directly appeal an order entered by the South Carolina Supreme Court.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Lance v. University of South Carolina, No. CA-94-2326-2-08BD (D.S.C. Sept. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.